
	
		II
		110th CONGRESS
		2d Session
		H. R. 6950
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To establish the Stephanie Tubbs Jones Gift
		  of Life Medal for organ donors and the family of organ donors.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Stephanie Tubbs Jones Gift of
			 Life Medal Act of 2008.
			(b)FindingsThe
			 Congress makes the following findings:
				(1)Congresswoman Stephanie Tubbs Jones was
			 dedicated to eliminating health disparities and protecting vulnerable
			 populations.
				(2)Through her service
			 on the Committee on Ways and Means, Subcommittee on Health, she was a strong
			 voice for those who were poor, elderly, racial and ethnic minorities, and
			 disenfranchised.
				(3)Congresswoman
			 Stephanie Tubbs Jones’ concern for others was demonstrated by the decision to
			 donate her organs, so that as her life ended, the lives of others continued.
				(4)There are
			 currently 99,625 candidates for organ donation on the national transplant
			 waiting list. Every 16 minutes, a new name is added to such list. Sixteen
			 persons die each day waiting for a life saving organ transplant.
				(5)Minority populations account for nearly 50 percent of those on the national
			 transplant waiting list.
				(6)Diseases that can
			 lead to organ failure, such as hypertension and diabetes, are found more
			 frequently in ethnic minority populations than in the general population.
				(7)While minorities
			 donate organs in proportion to their population, the rate of organ donations
			 fails to keep pace with the need for transplants in the population.
			 African-Americans, for example, represent about 13 percent of the population
			 and 12 percent of organ donors, but comprise roughly 23 percent of individuals
			 on national transplant waiting list for kidney transplants.
				(8)Transplantation
			 success rates are higher when organs are matched between people sharing the
			 same racial and ethnic background.
				(9)Because of the
			 disparities in the need for organs, minorities are more likely to wait longer
			 to find a successful match and are more likely to be sicker when an organ is
			 found.
				(10)An increase in
			 minority organ donations would decrease the waiting time and increase the
			 likelihood of successful transplantations for minorities.
				2.Eligibility
			 requirements for Stephanie Tubbs Jones Gift of Life Medal
			(a)In
			 generalSubject to the
			 provisions of this section and the availability of funds under this Act, any
			 organ donor, or the family of any organ donor, shall be eligible for a
			 Stephanie Tubbs Jones Gift of Life Medal (hereafter in this Act referred to as
			 a medal).
			(b)DocumentationThe
			 Secretary of Health and Human Services shall direct the entity operating the
			 Organ Procurement and Transplantation Network to—
				(1)establish an
			 application procedure requiring the relevant organ procurement organization
			 through which an individual or family of the individual made an organ donation,
			 to submit to such entity documentation supporting the eligibility of the
			 individual or the family, respectively, to receive a medal;
				(2)determine through
			 the documentation provided and, if necessary, independent investigation whether
			 the individual or family, respectively, is eligible to receive such a medal;
			 and
				(3)arrange for the
			 presentation to the relevant organ procurement organization all medals struck
			 pursuant to section 4 to individuals or families that are determined to be
			 eligible to receive medals.
				(c)Limitation
				(1)In
			 generalExcept as provided in paragraph (2), only 1 medal may be
			 presented to a family under subsection (b). Such medal shall be presented to
			 the donating family member, or in the case of a deceased donor, the family
			 member who signed the consent form authorizing, or who otherwise authorized,
			 the donation of the organ involved.
				(2)ExceptionIn
			 the case of a family in which more than 1 member is an organ donor, a medal may
			 be presented for each such organ donor.
				3.Solicitation of
			 donations
			(a)In
			 generalThe Organ Procurement
			 and Transplantation Network may collect funds to offset expenditures relating
			 to the issuance of medals authorized under this Act.
			(b)Payment of
			 funds
				(1)In
			 generalExcept as provided in paragraph (2), all funds received
			 by the Organ Procurement and Transplantation Network under subsection (a) shall
			 be promptly paid by the Organ Procurement and Transplantation Network to the
			 Secretary of Health and Human Services for purposes of purchasing medals under
			 this Act for distribution.
				(2)LimitationNot
			 more than 7 percent of any funds received under subsection (a) may be used to
			 pay administrative costs, and fundraising costs to solicit funds under
			 subsection (a), incurred by the Organ Procurement and Transplantation Network
			 in carrying out this Act.
				4.Design and production
			 of medal
			(a)In
			 generalSubject to the
			 provisions of this section, the Secretary of the Treasury shall design and
			 strike the Stephanie Tubbs Jones Gift of Life Medals, each of which
			 shall—
				(1)weigh 250
			 grams;
				(2)have a diameter of
			 3 inches; and
				(3)consist of
			 bronze.
				(b)Design
				(1)In
			 generalThe design of the medals shall commemorate the compassion
			 and courage manifested by and the sacrifices made by organ donors and their
			 families, and the medals shall bear suitable emblems, devices, and
			 inscriptions.
				(2)SelectionThe design of medals struck under this
			 section shall be—
					(A)selected by the
			 Secretary of the Treasury, in consultation with the Secretary of Health and
			 Human Services, the Organ Procurement and Transplantation Network, interested
			 members of the family of Stephanie Tubbs Jones, Dr. William H. Frist, and the
			 Commission of Fine Arts; and
					(B)reviewed by the Citizens Coin Advisory
			 Committee.
					(c)National
			 medalsThe medals struck
			 pursuant to this section are national medals for purposes of chapter 51 of
			 title 31, United States Code.
			(d)Striking and
			 delivery of minimum-sized lotsThe Secretary of the Treasury shall strike
			 and deliver to the Secretary of Health and Human Services no fewer than 100
			 medals at any time pursuant to an order by such Secretary.
			(e)Cost of
			 medalsMedals struck under
			 this section and sold to the Secretary of Health and Human Services for
			 distribution in accordance with this Act shall be sold to the Secretary of
			 Health and Human Services at a price sufficient to cover the cost of designing
			 and striking the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
			(f)No expenditures
			 in advance of receipt of funds
				(1)In
			 generalThe Secretary of the Treasury shall not strike or
			 distribute any medals under this Act until such time as the Secretary of Health
			 and Human Services certifies that sufficient funds have been received by such
			 Secretary to cover the cost of the medals ordered.
				(2)Design in
			 advance of orderNotwithstanding paragraph (1), the
			 Secretary of the Treasury may begin designing the medal at any time after the
			 date of the enactment of this Act and take such other action as may be
			 necessary to be prepared to strike such medals upon receiving the certification
			 described in such paragraph, including preparing dies and striking test
			 pieces.
				5.Medals not
			 treated as valuable considerationA medal under this Act shall not be treated
			 as valuable consideration for purposes of section 301(a) of the National Organ
			 Transplant Act (42 U.S.C. 274e(a)).
		6.DefinitionsFor purposes of this Act:
			(1)OrganThe term organ has the meaning
			 given such term in section 121.2 of title 42, Code of Federal Regulations, as
			 in effect on the date of the enactment of this Act.
			(2)Organ
			 procurement organizationThe
			 term organ procurement organization means a qualified organ
			 procurement organization described in section 371(b)(1) of the Public Health
			 Service Act (42 U.S.C. 273(b)(1)).
			(3)Organ Procurement
			 and Transplantation NetworkThe term Organ Procurement and
			 Transplantation Network means the Organ Procurement and Transplantation
			 Network established under section 372 of the Public Health Service Act (42
			 U.S.C. 274).
			
	
		
			Passed the House of
			 Representatives September 25, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
